Citation Nr: 1809878	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-23 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected right hip strain.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from June 2008 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

The case was previously before the Board in February 2016.  In February 2016, the Board remanded the issues of entitlement to service connection for a low back disability and entitlement to service connection for a right hip disability for further development.  On remand, service connection for right hip strain was granted in a June 2016 rating decision.  The Veteran has not appealed the evaluation or effective date of service connection assigned for this disability.  Accordingly, this decision is limited to the issue set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In June 2015, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.

Additional evidence was received by VA subsequent to the most recent, June 2016, supplement statement of the case issued for the appeal herein.  Specifically, such includes a July 2016 private nexus opinion for the Veteran's low back claim, a July 2016 co-worker statement regarding the Veteran's low back pain, as well as VA treatment records dated in June 2016 and associated with the record in August 2016.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As described above, the record does not reflect that the entirety of the additional evidence was submitted by the Veteran.  Nevertheless, as entitlement to service connection for a low back disability is remanded for additional development, there is no prejudice to the Veteran in this regard.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the issue of entitlement to service connection for a low back disability.  See 38 C.F.R. § 19.9 (2017).

Specifically, as noted above, the Veteran submitted a July 2016 private opinion which linked the Veteran's low back pain to his service-connected right hip strain.  The July 2016 private opinion found, in part, that due to hip pain the Veteran occasionally walked in an uneven manner such that he was developing chronic low back pain and likely degenerative osteoarthritic changes of his lumbar intervertebral joints as well.  However, the July 2016 private opinion did not endorse a specific diagnosis other than low back pain.  In this regard, although the opinion referenced likely degenerative osteoarthritic changes of the lumbar intervertebral joints, the opinion did provide a definitive diagnosis of such based on imaging studies.  Additionally, in this regard, the June 2016 back conditions disability benefit questionnaire specifically found no arthritis of the thoracolumbar spine.  Furthermore, the July 2016 private opinion did not address whether the Veteran's low back disability was caused, or aggravated, by his service-connected right hip strain. The opinion noted right hip pain but also noted arthritis of the left hip.  Thus, as there is no adequate opinion of record which addresses the claim for low back disability as secondary to the Veteran's service-connected right hip strain, the Board finds that a VA opinion to address the claim on this basis is warranted.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013). 

Additionally, the record does not reflect the Veteran was sent a Veterans Claims Assistance Act of 2000 (VCAA), notice letter in response to his claim for entitlement to service connection for a low back as secondary to his service-connected right hip strain, to include demonstration that service-connected disability either caused or aggravated the nonservice-connected disability at issue.  Accordingly, on remand, the Veteran must be sent a proper notice letter informing him of the information and evidence necessary to substantiate his secondary service connection claim.

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Cheyenne VA Medical Center (VAMC) in June 2016.  Thus, on remand, updated VA treatment records from the Cheyenne VAMC, since June 2016, should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (c) (West 2012); 38 C.F.R. § 3.159 (c)(2) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to the Veteran.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of secondary service connection for a low back disability.

2.  Obtain the Veteran's updated VA treatment records from the Cheyenne VAMC, since June 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, forward the claims file to the June 2016 disability benefits questionnaire examiner or suitable substitute.  The entire claims file should be made available for review, to include a complete copy of this remand.

The examiner should provide an opinion as to: 

a.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed low back disability, is proximately due to or the result of the Veteran's service-connected right hip strain, to include as due to an altered gait? 

b.  Is it at least as likely as not (a 50 percent or higher degree of probability) that any diagnosed low back disability is chronically aggravated by the Veteran's service-connected right hip strain, to include as due to an altered gait? 

c.  If it is found that any diagnosed low back disability is aggravated by the service-connected right hip strain, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity is due to natural progression, the examiner should identify the degree of increase in severity due to natural progression.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

A complete rationale for all opinions expressed must be provided.

In the event that the examiner feels that another examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal, to include as secondary to service-connected disability, with consideration of all evidence of record since the issuance of the June 2016 supplemental statement of the case.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


